DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska (U.S. 3867910) in view of Morinaga (JPH0533742A) in further view of Nozawa et al. (U.S. 6095437).
Galonska discloses a Rotary Engine (i.e. Wankel) configured to utilize “exclusively exhaust gases (which are recirculated) as an energy source for supply of air and air compression, instead of expensive charging compressors.” (Abstract).  Additionally, Galonska discloses “Thus, with a Wankel engine according to the invention the fuel mixture preparation in the fuel supply system and also at the closed intake chamber is treated by addition of exhaust gas or a mixture of air and exhaust gas so as to increase the compression enabling operation with Diesel oil.” (See col. 2 line 5+ and Fig. 4, selective recirculation of high pressure/temperature exhaust gas into a fuel injector such that the exhaust gas is mixed with a fuel stream prior to delivery into the combustion chamber enables subsequent auto-ignition of the air-fuel charge without the need for a “spark plug”.). Additionally, Galonska states “ In addition, it is an object of the present invention to provide an engine construction and operating method which make it possible to treat the fuel which is supplied by way of the exhaust gas which flows at high speed and which may be mixed with air in such a way that it becomes possible to provide a finer and more thoroughly atomized combustible mixture at each revolution…”. (Col. 1 line 47-55).  A portion of Fig. 4 is reproduced below for discussion.

    PNG
    media_image1.png
    160
    183
    media_image1.png
    Greyscale

Cropped Fig. 4 of Galonska
Regarding Claim 1, Galonska teaches: A system, comprising: a rotary engine (Fig. 4, rotor 34) comprising a ducted fuel injector (Fig. 4, items 7a, 7, 37, 9a collectively comprise a fuel injector assembly comprising ‘ducts’ which direct the mixture of exhaust gas and fuel into the combustion chamber.), the ducted fuel injector comprises a fuel injection passage (Fig. 4, 7a, duct portion immediately downstream of nozzle 7) and a dilute gas passage (Fig. 4, 9a) fluidly coupled to one another (Fig. 4, exhaust gas from duct 9a is fluidly coupled to injection passage(s) such that the two flows mix and flow thru supply passage 37).
Galonska does not explicitly teach that the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection.
Morinaga discloses a ducted fuel injector configured to connect an exhaust gas recirculation passage of a diesel compression ignition engine to an air supply path of an while at the same time greatly promoting the vaporization of the fuel (¶0006, “because the temperature is higher than the air supplied to the air mix or air-assisted type fuel injection valve, which is injected from the air mixing or air assist-type fuel injection valve it is possible to greatly promote the vaporization of the fuel.”).
Therefore Morinaga teaches a ducted fuel injector (Fig. 2, 22) comprising a fuel injection passage and a dilute (recirculated exhaust) gas passage that are fluidly coupled to one another downstream of the ducted fuel injector relative to the direction of injection in order that recirculated exhaust gas can be equally distributed to each cylinder using a simplified structure while at the same time greatly promoting the vaporization of the fuel.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the rotary engine fuel injection/dilute gas system of Galonska to incorporate the teachings of Morinaga to include wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection in order to equally distribute the recirculated exhaust gas to the combustion chamber while greatly promoting the vaporization of the fuel.
Neither Galonska nor Morinaga explicitly teach wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection.
Nozawa discloses “A fuel injector comprises an injector body and an air assisting adapter. The adapter is attached to the injector body and has a fuel passage for guiding A plurality of air introduction holes are communicated with the fuel passage, so that pressurized air is introduced into the fuel passage to atomize the injected fuel. The air introduction holes open to the passage at a position where the particle size of the injected fuel starts to reduce. This position is 4 mm to 5 mm away in THE DOWNSTREAM DIRECTION from an injection port plate of the injector body.” (Abstract).  FiG. 8 is reproduced below for discussion.  Nozawa further teaches: The following advantages are provided: As the pressurized air is supplied to hit the fuel spray at the point downstream the fuel dividing point (L=4 mm), the fuel injected initially in the liquid form is atomized at the downstream of the dividing point. The atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side (L=1 mm or 2 mm). Further, as the fuel particle is reduced initially by the multiple holes 47a of the plate 47, the fuel spray is atomized sufficiently by a smaller amount of pressurized air.” (Col. 4 line 35-47) and “For instance, as shown in FIGS. 8A, 8B, the air introduction passages 44 (44a to 44d) may be provided perpendicularly to the central axis AX of the fuel injector 18 at the position about the predetermined distance (L=4 mm to 5 mm) away from the plate 47. In this modification, the adapter 42 can be machined easily to have the air introduction holes 44 therein.” (Col. 4 line 65+).  Additionally, as can be seen below in Fig. 8, the fuel injection passage (47a) and the dilute gas passages (44a-d) are fluidly coupled to one another downstream and outside of the ducted fuel injector (46 and 47a) relative to the direction of injection.
Therefore Nozawa teaches: wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection in order that atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side and the dilute gas passages may be machined easily.
and outside of the ducted fuel injector relative to the direction of injection in order that atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side and the dilute gas passages may be machined easily.



    PNG
    media_image2.png
    389
    268
    media_image2.png
    Greyscale

		
Regarding Claim 4, Galonska teaches: wherein the dilute gas passage receives combustion gases from an expansion stage of a cylinder of the rotary engine (Fig. 4, dilute gas passage 9a receives combustion gases from expansion stage 32 of the cylinder/rotor 34, note clockwise rotation indicated by arrows)

Regarding Claim 5, Galonska teaches: wherein the dilute gas passage receives a dilute gas, wherein the dilute gas comprises a lower-concentration of oxygen than ambient air (Fig. 4, the recirculated exhaust gas inherently possess a lower-concentration of oxygen than ambient air since oxygen is consumed in the combustion process which occurs prior to the exhaust gas being recirculated to passage 9a.)

Regarding Claim 6, Galonska teaches: wherein the dilute gas is exhaust-gas recirculate (Fig. 4, “FIG. 4 shows a Wankel engine with a further charging reactor operated by exhaust gas and a recirculated charging of exhaust gas with simultaneous fuel atomization in the expansion chamber while the intake chamber is closed”; Col. 3 line 13+)

Regarding Claim 7, Galonska teaches: wherein a reservoir  (Fig. 4, item 9) is fluidly coupled to the dilute gas passage, wherein the reservoir comprises a dilute gas with a low concentration of oxygen relative to ambient air (Fig. 4, item 9 comprises a contained volume of recirculated exhaust gas which is selectively delivered to dilute gas passage 9a when valve 40/41/42 opens.)

Regarding Claim 8, Galonska teaches: further comprising a valve  (Fig. 4, valve 40/41/42) configured to adjust a flow of dilute gas from the reservoir to the dilute gas passage (“Between the duct 9 and the supply port 37 there is an automatically operating pressure compensating valve 40 which under the influence of a 

Regarding Claim 17, Galonska teaches: A rotary engine (Fig. 4) , comprising: a fuel injector (Fig. 4, items 7a, 7, 37, 9a collectively comprise a fuel injector assembly comprising ‘ducts’ which direct the mixture of exhaust gas and fuel into the combustion chamber.) of a combustion chamber  (item 38) comprising a duct (Fig. 4, a plurality of ducts within the ‘injector’ assembly are illustrated, e.g. 37, 7a, 9a), wherein the duct comprises a dilute gas passage (9a) fluidly coupled to a fuel injection passage (Fig. 4, 7a, duct portion immediately downstream of nozzle 7), wherein the dilute gas passage and Page 28 of 30Record ID #84269060 the fuel injection passage are fluidly coupled to separate portions of the combustion chamber during some positions of a rotor of the combustion chamber (dilute gas passage 9a is selectively fluidly coupled to expansion stage portion (32) of combustion chamber 38 while valve 40 is opened; fuel injection passage is selectively fluidly coupled to compression stage portion of chamber 38 as soon as rotor tip uncovers supply passage 37 while rotating.)
Galonska does not explicitly teach that the fuel injection passage and the dilute gas passage are fluidly coupled to one another at a portion of the duct downstream and outside of the fuel injector relative to a direction of a fuel injection.
Morinaga discloses a ducted fuel injector configured to connect an exhaust gas recirculation passage of a diesel compression ignition engine to an air supply path of an air assist type fuel injection valve.  The recirculated exhaust gas is fluidly ducted directly to a fuel injection passage (Fig. 2, 21) through a plurality of small holes (Fig. 2, 20) located downstream (¶0011) of the fuel injector (Fig. 2, 22) in order that recirculated exhaust gas can be equally distributed to each cylinder using a simplified structure while at the same time greatly promoting the vaporization of the fuel (¶0006, “because the 
Therefore Morinaga teaches a ducted fuel injector (Fig. 2, 22) comprising a fuel injection passage and a dilute (recirculated exhaust) gas passage that are fluidly coupled to one another downstream of the ducted fuel injector relative to the direction of injection in order that recirculated exhaust gas can be equally distributed to each cylinder using a simplified structure while at the same time greatly promoting the vaporization of the fuel.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the rotary engine fuel injection/dilute gas system of Galonska to incorporate the teachings of Morinaga to include wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection in order to equally distribute the recirculated exhaust gas to the combustion chamber while greatly promoting the vaporization of the fuel.
Neither Galonska nor Morinaga explicitly teach wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection.
Nozawa discloses “A fuel injector comprises an injector body and an air assisting adapter. The adapter is attached to the injector body and has a fuel passage for guiding spray of injected fuel. The fuel passage is divided into two directions. A plurality of air introduction holes are communicated with the fuel passage, so that pressurized air is introduced into the fuel passage to atomize the injected fuel. The air introduction holes open to the passage at a position where the particle size of the injected fuel starts to reduce. This position is 4 mm to 5 mm away in THE DOWNSTREAM DIRECTION from an injection port plate of the injector body.” (Abstract).  FiG. 8 is reproduced below for discussion.  Nozawa further teaches: The following advantages are provided: As the pressurized air is supplied to hit the fuel spray at the point downstream the fuel dividing point (L=4 mm), the fuel injected initially in the liquid form is atomized at the downstream of the dividing point. The atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side (L=1 mm or 2 mm). Further, as the fuel particle is reduced initially by the multiple holes 47a of the plate 47, the fuel spray is atomized sufficiently by a smaller amount of pressurized air.” (Col. 4 line 35-47) and “For instance, as shown in FIGS. 8A, 8B, the air introduction passages 44 (44a to 44d) may be provided perpendicularly to the central axis AX of the fuel injector 18 at the position about the predetermined distance (L=4 mm to 5 mm) away from the plate 47. In this modification, the adapter 42 can be machined easily to have the air introduction holes 44 therein.” (Col. 4 line 65+).  Additionally, as can be seen below in Fig. 8, the fuel injection passage (47a) and the dilute gas passages (44a-d) are fluidly coupled to one another downstream and outside of the ducted fuel injector (46 and 47a) relative to the direction of injection.
Therefore Nozawa teaches: wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection in order that atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side and the dilute gas passages may be machined easily.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the rotary engine fuel injection/dilute gas system of Galonska to incorporate the teachings of Nozawa to include wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection in order that atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side and the dilute gas passages may be machined easily.



    PNG
    media_image2.png
    389
    268
    media_image2.png
    Greyscale




Regarding Claim 18, Galonska teaches: wherein separate portions include a first portion  (Fig. 4, portion 32, expansion stage) and a second portion (Fig. 4, compression stage portion of chamber 38 as soon as rotor tip uncovers supply passage 37 while rotating), wherein gases from the first portion flow into the dilute gas passage (exhaust gases from expansion stage 32 flow into dilute gas passage 9a, thru reservoir 9, while valve 40 is open.)

Regarding Claim 19, Galonska teaches: wherein the gases mix with a fuel injection (Fig. 4, “part of the exhaust gas will thus flow through the port 37 into the intake chamber 38 with simultaneous treatment of fuel”; in other words exhaust gas mixes with the fuel from nozzles 7 in passage 37, prior to the treated fuel/exhaust gas mixture being injected into the combustion chamber 38 during the compression stage portion of the cycle.)

Regarding Claim 20, Galonska teaches: wherein the fuel injector is positioned distally to an exhaust duct (Fig. 4, 33 and/or 32a) and an intake duct (Fig. 4, 35)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galonska (U.S. 3867910) in view of Morinaga (JPH0533742A) in view of Nozawa et al. (U.S. 6095437) in view of Komiya (JP54057004A),
Regarding Claim 9, the combination of Galonska, Morinaga, and Nozawa teaches all the elements of Claim 1 as indicated above.  However, Galonska does not explicitly teach: wherein the rotary engine comprises a plurality of cylinders, wherein adjacent cylinders of the plurality of cylinders are fluidly coupled to dilute gas passages of fuel injectors of the adjacent cylinders
Komiya discloses “To ensure reliable ignition of air-fuel mixture in each combustion chamber by an ignition plug and thus suppress generation of NOx without adversely affecting the engine operation performance with such a construction that the re-circulated exhaust gas is distributed over the lagging side of each combustion chamber” (Abstract) and “ In a rotary engine, which has first and second cylinders 23 and 24, and in which the phase of the rotor 3 in the first cylinder 23 and that of the rotor 3 in the second cylinder 24 differ from each other by 180° in terms of the angle of the common output shaft 14, a first EGR duct 31 connecting a first exhaust duct 27 connected to an exhaust port 6 of the first cylinder 23 to a second intake duct 26 connected to an intake port 5 of the second cylinder 24 and a second EGR duct 32 connecting a second exhaust duct 28 connected to an exhaust port 6 of the second cylinder 24 to a first intake duct 25 connected to an intake port 5 of the first cylinder 23 are provided, and on-off valves 33 and 34 are mounted on the respective EGR ducts 31 and 32” (Abstract) and “The present invention will be described in detail with reference to FIG. In FIG. 2, the rotary engine has at least two cylinders, that is, a first cylinder 23 and a second cylinder 2. The structures of the first cylinder 3 and the first cylinder 23 are the same as those of FIG. 1, and are denoted by the same reference numerals, and description thereof will be omitted.” (¶0003).
In other words Komiya discloses that a rotary engine, comprising at least two cylinders, wherein EGR passage(s) of cylinders are coupled to the inlet passage(s) of adjacent cylinders, and vice versa provides myriad advantages.  For example, provision of a second cylinder provides the obvious advantage of increased power/torque over a single cylinder rotary engine.  Additionally, by selecting the phase of the rotors of the respective cylinders to be different from each other by 180 degrees, AND connecting the EGR passage of a first cylinder to the intake passage of an adjacent second cylinder, the recirculated exhaust gas may be delivered into the second cylinder at a more optimal timing towards the end of the intake phase.  As a result, reliable ignition of the air-fuel charge and a reduction of NOx may be achieved without adversely affecting the engine operating performance.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the rotary engine EGR system of Galonska to incorporate the teachings of Komiya to include wherein the rotary engine comprises a plurality of cylinders, wherein adjacent cylinders of the plurality of cylinders are fluidly coupled to dilute gas passages of fuel injectors of the adjacent cylinders in order to increase the power/torque of the engine while at the same time achieving reliable ignition of the air-fuel charge and a reduction of NOx without adversely affecting the engine operating performance.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska (US 3867910) in view of Nozawa et al. (U.S. 6095437) in further view of Oya (JP05205961A).
Galonska discloses a Rotary Engine (i.e. Wankel) configured to utilize “exclusively exhaust gases (which are recirculated) as an energy source for supply of air and air compression, instead of expensive charging compressors.” (Abstract).  Additionally, Galonska discloses “Thus, with a Wankel engine according to the invention the fuel mixture preparation in the fuel supply system and also at the closed intake chamber is treated by addition of exhaust gas or a mixture of air and exhaust gas so as to increase the compression enabling operation with Diesel oil.” (See col. 2 line 5+ and Fig. 4, selective recirculation of high pressure/temperature exhaust gas into a fuel injector such that the exhaust gas is mixed with a fuel stream prior to delivery into the combustion chamber enables subsequent auto-ignition of the air-fuel charge without the need for a “spark plug”.). Additionally, Galonska states “ In addition, it is an object of the present invention to provide an engine construction and operating method which make it possible to treat the fuel which is supplied by way of the exhaust gas which flows at high speed and which may be mixed with air in such a way that it becomes possible to provide a finer and more thoroughly atomized combustible mixture at each revolution…”. (Col. 1 line 47-55).

Regarding Claim 10, Galonska teaches: 
An engine system (Fig. 4), comprising: a combustion chamber of a wankel engine (Fig. 4, 38) comprising a ducted fuel injector (Fig. 4 items 7a, 7, 37, 9a collectively comprise a fuel injector assembly comprising ‘ducts’ which direct the mixture of exhaust gas and fuel into the combustion chamber.)), wherein the ducted fuel injector comprises a dilute gas passage (9a) configured to flow dilute gases into a duct from a dilute gas source (expansion phase of combustion chamber 38) , further comprising a valve (40/41/42) configured to adjust a dilute gas flow between the combustion chamber and the dilute gas source (when valve is opened combustion gas flows from expansion phase of combustion chamber to combustion chamber in compression phase thru injection passage 37); adjust the position of the valve to flow dilute gases from the dilute gas source to the dilute gas passage in response to an intake valve being closed and a combustion process not started yet (Fig. 4, valve 40/41/42 opens to recirculate exhaust gas to the intake phase chamber of the rotor before combustion takes place therein); and adjust the position of the valve to flow dilute gases from the combustion chamber to the dilute gas source in response to the combustion process being complete (Fig. 4, the valve is opened to the expansion phase chamber of the rotor after combustion there in is complete)
Galonska does not explicitly teach flowing dilute gases from a dilute gas source directly to a location of the duct downstream of an injection of the ducted fuel injector or and wherein the ducted fuel injector is positioned to directly inject into the duct or and a controller comprising computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: adjust a position of the valve 
Oya teaches: a ducted fuel injector (Fig. 2, same arrangement used in Fig. 6 embodiment) flowing dilute gases from a dilute gas source directly to a location of the duct downstream of an injection of the ducted fuel injector (Fig. 2, recirculated exhaust gas is directly ducted to two locations downstream of the injection of fuel from the ducted injector 16) or and wherein the ducted fuel injector is positioned to directly inject into the duct (Fig. 2, injector 16 has a plurality of passages thru which fuel flows when needle is lifted off its seat, the fuel is directly injected thru the exhaust gas region and into the combustion chamber) or and a controller (Fig. 1, items 14, 13, 11, 12) comprising computer-readable instructions stored on non-transitory memory (¶0020; “Opening and closing of the valve 10 is accurately controlled by the CPU13 and the control circuit 14 based on information from the crank angle sensor 11 and speed sensor 12.”) thereof that when executed enable the controller to: adjust a position of the valve (Fig. 6, item 10) in order to accurately control the opening/closing of the EGR passage synchronously with the injection timing of a fuel injection valve, such that the exhaust gas and fuel injection are well mixed, thereby achieving a reduction in both NOx and particulates generated by combustion using only a small amount of EGR (See ¶0004-0008).
directly to a location of the duct downstream of an injection of the ducted fuel injector or and wherein the ducted fuel injector is positioned to directly inject into the duct or and a controller comprising computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: adjust a position of the valve in order to accurately control the opening/closing of the EGR passage synchronously with the injection timing of a fuel injection valve, such that the exhaust gas and fuel injection are well mixed, thereby achieving a reduction in both NOx and particulates generated by combustion using only a small amount of EGR (See ¶0004-0008).
Neither Galonska nor Oya teach: wherein the duct is arranged outside of a fuel injector portion of the ducted fuel injector
Nozawa discloses “A fuel injector comprises an injector body and an air assisting adapter. The adapter is attached to the injector body and has a fuel passage for guiding spray of injected fuel. The fuel passage is divided into two directions. A plurality of air introduction holes are communicated with the fuel passage, so that pressurized air is introduced into the fuel passage to atomize the injected fuel. The air introduction holes open to the passage at a position where the particle size of the injected fuel starts to reduce. This position is 4 mm to 5 mm away in THE DOWNSTREAM DIRECTION from an injection port plate of the injector body.” (Abstract).  FiG. 8 is reproduced below for discussion.  Nozawa further teaches: The following advantages are provided: As the pressurized air is supplied to hit the fuel spray at the point downstream the fuel dividing point (L=4 mm), the fuel injected initially in the liquid form is atomized at the downstream of the dividing point. The atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side (L=1 mm or 2 mm). Further, as the fuel particle is reduced initially by the multiple holes 47a of the plate 47, the fuel spray is atomized sufficiently by a smaller amount of pressurized air.” (Col. 4 line 35-47) and “For instance, as shown in FIGS. 8A, 8B, the air introduction passages 44 (44a to 44d) may be provided perpendicularly to the central axis AX of the fuel injector 18 at the position about the predetermined distance (L=4 mm to 5 mm) away from the plate 47. In this modification, the adapter 42 can be machined easily to have the air introduction holes 44 therein.” (Col. 4 line 65+).  Additionally, as can be seen below in Fig. 8, the fuel injection passage (47a) and the dilute gas passages (44a-d) are fluidly coupled to one another downstream and outside of the ducted fuel injector (46 and 47a) relative to the direction of injection.
Therefore Nozawa teaches: wherein the duct is arranged outside of a fuel injector portion of the ducted fuel injector in order that atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side and the dilute gas passages may be machined easily.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the rotary engine fuel injection/dilute gas system of Galonska to incorporate the teachings of Nozawa to include wherein the fuel injection passage and the dilute gas passage are fluidly coupled to one another downstream and outside of the ducted fuel injector relative to the direction of injection in order that atomization of the fuel spray is attained more effectively than in the case in which the pressurized air is supplied at the more upstream side and the dilute gas passages may be machined easily.

    PNG
    media_image2.png
    389
    268
    media_image2.png
    Greyscale


Regarding Claim 11, Oya further teaches: wherein the dilute gas source is a reservoir (Fig. 6, “storage chamber 4”; ¶0025) in order to accurately control the opening/closing of the EGR passage synchronously with the injection timing of a fuel injection valve, such that the exhaust gas and fuel injection are well mixed, thereby achieving a reduction in both NOx and particulates generated by combustion using only a small amount of EGR (See ¶0004-0008).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation system and control valve of Galonska to incorporate the teachings of Oya to include wherein the dilute gas source is a reservoir in order to accurately control the opening/closing of the EGR passage synchronously with the injection timing of a fuel injection valve, such that the exhaust gas and fuel injection are well mixed, thereby achieving a reduction in both NOx 

Regarding Claim 13, Oya further teaches: wherein the position of the valve is an open position, wherein a magnitude of the opening is based on one or more of an EGR flow rate, a desired dilution amount, an engine speed (¶0020;” Opening and closing of the valve 10 is accurately controlled by the CPU13 and the control circuit 14 based on information from the crank angle sensor 11 and speed sensor 12.”) in order to accurately control the opening/closing of the EGR passage synchronously with the injection timing of a fuel injection valve, such that the exhaust gas and fuel injection are well mixed, thereby achieving a reduction in both NOx and particulates generated by combustion using only a small amount of EGR (See ¶0004-0008).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation system and control valve of Galonska to incorporate the teachings of Oya to include wherein the position of the valve is an open position, wherein a magnitude of the opening is based on one or more of an EGR flow rate, a desired dilution amount, an engine speed in order to accurately control the opening/closing of the EGR passage synchronously with the injection timing of a fuel injection valve, such that the exhaust gas and fuel injection are well mixed, thereby achieving a reduction in both NOx and particulates generated by combustion using only a small amount of EGR (See ¶0004-0008).

Regarding Claim 14, Oya further teaches: wherein the instructions further enable the controller to adjust the position of the valve to a closed position in response to one or more of the intake valve being open, the combustion process occurring (Fig. 7, valve is closed in response to combustion starting, see dashed line), a desired dilution amount being met, and a dilute gas source load being above a threshold load
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the exhaust gas recirculation system and control valve of Galonska to incorporate the teachings of Oya to include wherein the instructions further enable the controller to adjust the position of the valve to a closed position in response to one or more of the intake valve being open, the combustion process occurring (Fig. 7, valve is closed in response to combustion starting, see dashed line), in order to accurately control the opening/closing of the EGR passage synchronously with the injection timing of a fuel injection valve, such that the exhaust gas and fuel injection are well mixed, thereby achieving a reduction in both NOx and particulates generated by combustion using only a small amount of EGR (See ¶0004-0008).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galonska (US 3867910) in view of Nozawa et al. (U.S. 6095437) in view of Oya (JP05205961A) in view of in view of Asahata (JP2015068256A).
Regarding Claim 12, Galonska and Oya teach all the elements of Claim 10 as indicated above.  However, neither explicitly teaches: wherein the dilute gas source is an adjacent combustion chamber
Asahata discloses “To provide an internal combustion engine for securing an EGR gas function while improving the fuel efficiency by scavenging high-temperature exhaust gas residing in cylinders” and “In an internal combustion engine, an intake port 10 is provided for each of cylinders 4, 5, 6. The intake ports 10 of the cylinders 4, 5, 6 and branch pipes 17-19 of an exhaust manifold 16 are connected to each other via EGR gas recirculation paths 22, 23, 24 in such a crisscrossed manner that they are shifted 
Therefore Asahata teaches an EGR system wherein the dilute gas source is an adjacent combustion chamber (Fig. 1, EGR is provided from a first cylinder to an adjacent cylinder as indicated) in order to secure an EGR gas function while improving the while improving the fuel efficiency by scavenging high-temperature exhaust gas residing in cylinders.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the EGR system of Galonska to incorporate the teachings of Asahata to include wherein the dilute gas source is an adjacent combustion chamber in order to secure an EGR gas function while improving the while improving the fuel efficiency by scavenging high-temperature exhaust gas residing in cylinders.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galonska (US 3867910) in view of Nozawa et al. (U.S. 6095437) in view of Oya (JP05205961A) in view of Surnilla et al. (U.S. 2013/0218438A1).
Regarding Claim 15, the combination of Galonska and Oya teaches all the elements of Claim 14 as indicated above but neither reference explicitly teaches: wherein the desired dilution amount is based on a likelihood of premature ignition, wherein the desired dilution amount increases as the likelihood of premature ignition increases
Surnilla teaches “Engines may be configured with exhaust gas recirculation (EGR) systems to divert at least some exhaust gas from an engine exhaust manifold to an engine intake manifold. By providing a desired engine dilution, such systems reduce engine knock, throttling losses, as well as NOx emissions.” (¶0002 and “However, in some embodiments, spark plug 192 may be omitted, such as where engine 10 may initiate combustion by auto-ignition or by injection of fuel as may be the case with some diesel engines” (¶0023); “In one example, as further elaborated with reference to the example of FIG. 4, the first diluent may include EGR while the second diluent may include direct injected water.” (¶0054 and Fig. 4); and “Before t1, based on engine operating conditions (such as, an engine speed and load condition), a desired dilution may be determined. Based on the desired dilution, an EGR flow, a VCT setting, and a water injection amount may be determined. At t1, a sudden increase in engine dilution may be requested. The increase in EGR flow may be requested due to a feed-forward anticipation of engine knock. For example, the increased dilution may be requested during a pedal tip-in (which in turn leads to a throttle tip-in) due to a sudden increase in the likelihood of engine knock.” (¶0075); and “In this way, changes in engine dilution may be better anticipated and addressed. By determining engine dilution requirements based on anticipated engine knock, and anticipated engine loads, based on engine load conditions, and by adjusting a combination of diluents that may be used to provide the desired engine dilution based on their respective combustion stability limits, knock may be better addressed. By mapping the engine based on the combustion stability limits of the available diluents, engine dilution control may be improved. Specifically, engine performance and diluent usage may be improved, while providing all the knock-addressing benefits of the engine dilution” (¶0081)
Therefore Surnilla teaches: wherein the desired dilution amount is based on a likelihood of premature ignition, wherein the desired dilution amount increases as the likelihood of premature ignition increases (¶0075) in order to better anticipate and address engine knock and in order that , engine performance and diluent usage may be improved, while providing all the knock-addressing benefits of the engine dilution (¶0081)
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the EGR system of Galonska to incorporate the teachings of Surnilla to include wherein the desired dilution amount is based on a likelihood of premature ignition, wherein the desired dilution amount increases as the likelihood of premature ignition increases in order to better anticipate and address engine knock and in order that , engine performance and diluent usage may be improved, while providing all the knock-addressing benefits of the engine dilution (¶0081).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada (JP55112489A) discloses methods and apparatus configured “To accelerate atomization of fuel by blasting exhaust gas close to a fuel injection valve located in an intake pipe which is used for recirculation in a rotary engine.” (Abstract).  Fig. 1 is reproduced below.  Recirculated Exhaust gas is blasted from nozzle 13, wherein nozzle 13 is located downstream from injection valve 9 in a direction of fuel 

    PNG
    media_image3.png
    376
    549
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747